          Case 3:21-cv-08024-DMF Document 1 Filed 02/08/21 Page 1 of 8




Amy L. Bennecoff Ginsburg (034423)
Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002
Telephone: 215-540-8888
Facsimile: 215-540-8817
aginsburg@creditlaw.com
Attorney for Plaintiff

                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ARIZONA


Jared Nelson and Jennifer Nelson,

                     Plaintiffs,         Case No.

v.

Charter Communications, Inc.,            Complaint and Demand for Jury Trial

                     Defendant.


                                    COMPLAINT

     Jared Nelson and Jennifer Nelson (Plaintiffs), by and through their

attorneys, Kimmel & Silverman, P.C., alleges the following against Charter

Communications, Inc. (Defendant):

                                   INTRODUCTION
     1.      Plaintiffs’ Complaint is based on the Telephone Consumer Protection

Act (“TCPA”), 47 U.S.C. §227.




                                          1
           Case 3:21-cv-08024-DMF Document 1 Filed 02/08/21 Page 2 of 8




                           JURISDICTION AND VENUE
      2.      This Court has subject-matter jurisdiction over the TCPA claims in this

action under 28 U.S.C. § 1331, which grants this court original jurisdiction of all

civil actions arising under the laws of the United States. See Mims v. Arrow Fin.

Servs., LLC, 565 U.S. 368, 386-87 (2012) (confirming that 28 U.S.C. § 1331 grants

the United States district courts federal-question subject-matter jurisdiction to hear

private civil suits under the TCPA).

      3.      This Court has personal jurisdiction over Defendant conducts business

in the State of Arizona.

      4.      Venue is proper under 28 U.S.C. § 1391(b)(2).

                                       PARTIES
      5.      Plaintiffs are natural people residing in Prescott Valley, Arizona 86314.

      6.      Plaintiffs are “persons” as that term is defined by 47 U.S.C. § 153(39).

      7.      Defendant is a business entity with principal place of business, head

office, or otherwise valid mailing address at 400 Atlantic Street, Stamford,

Connecticut 06901.

      8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

      9.      Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and/or insurers.


                                              2
           Case 3:21-cv-08024-DMF Document 1 Filed 02/08/21 Page 3 of 8




                           FACTUAL ALLEGATIONS
      10.     Plaintiff Jennifer Nelson has a personal cellular telephone number

ending in 9912.

      11.     Plaintiff Jared Nelson has a personal cellular telephone number ending

in 0244.

      12.     Plaintiffs have only used these phone numbers as personal cellular

telephones.

      13.     Defendant began calling Plaintiff Jennifer Nelson on her cellular

telephone beginning in December 2019.

      14.     Ms. Nelson did not consent to these calls and did not seek information

about Defendant’s services.

      15.     Defendant’s telephone calls were not made for “emergency purposes.”

      16.     Ms. Nelson’s number ending in 9912 has been on the Do Not Call

Registry since March 13, 2019.

      17.     Soon after the calls began Ms. Nelson told Defendant to stop calling.

      18.     She was informed that there was probably an auto dial error as they did

not have her number listed in their system, and was assured the calls would cease.

      19.     Despite the indication that calls would ease, Ms. Nelson continued to

receive calls.

      20.     Thereafter, she sent Defendant written correspondence.


                                             3
         Case 3:21-cv-08024-DMF Document 1 Filed 02/08/21 Page 4 of 8




      21.    Receiving no response to her letter, she then proceeded to file a

complaint with the Better Business Bureau.

      22.    She was then contacted by Defendant’s representative “Brittney” who

also indicated her number was not in their system, but that she would ensure it was

removed.

      23.    However, the calls to Mrs. Nelson did not cease, and Defendant also

began placing calls to Mr. Nelson at his cellular telephone number ending in 0244.

      24.    Mr. Nelson did not consent to these calls and did request any

information from Defendant.

      25.    The number ending in 0244 has been on the Do Not Call Registry since

May 9, 2019.

      26.    Defendant knew its calls were unwanted and to stop, therefore, all calls

could have only been made solely for purposes of harassment.

      27.    Defendant’s incessant calls were bothersome, disruptive and frustrating

for Plaintiffs to endure.

      28.    Upon information and belief, Defendant conducts business in a manner

which violates the Telephone Consumer Protection Act.

                            COUNT I
            DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)
      29.    Plaintiffs incorporate the forgoing paragraphs as though the same were

set forth at length herein.
                                             4
         Case 3:21-cv-08024-DMF Document 1 Filed 02/08/21 Page 5 of 8




       30.    The TCPA prohibits placing calls using an automatic telephone dialing

system or automatically generated or prerecorded voice to a cellular telephone

except where the caller has the prior express consent of the called party to make such

calls or where the call is made for emergency purposes. 47 U.S.C. §

227(b)(1)(A)(iii).

       23.    Defendant initiated multiple telephone calls to Plaintiffs’ cellular

telephone number using an automatic telephone dialing system.

       24.    The dialing system used by Defendant to call Plaintiffs’ cellular

telephone calls telephone numbers without being prompted by human intervention

before each call.

       25.    The dialing system used by Defendant to call Plaintiffs has the present

and/or future capacity to dial numbers in a random and/or sequential fashion.

       26.    Defendant’s calls were not made for “emergency purposes.”

       27.    Defendant’s calls to Plaintiffs’ cellular telephones were without any

prior express consent.

       28.    Defendant contacted Plaintiffs despite the fact that Plaintiffs have been

on the Do Not Call Registry.

       29.    Defendant’s acts as described above were done with malicious,

intentional, willful, reckless, wanton and negligent disregard for Plaintiffs’ rights

under the law and with the purpose of harassing Plaintiffs.


                                              5
         Case 3:21-cv-08024-DMF Document 1 Filed 02/08/21 Page 6 of 8




      30.    The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right,

legal defense, legal justification or legal excuse.

      31.    As a result of the above violations of the TCPA, Plaintiffs have suffered

the losses and damages as set forth above entitling Plaintiffs to an award of statutory,

actual and trebles damages.

                            COUNT II
            DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)
      32.    Plaintiffs incorporate the forgoing paragraphs as though the same were

set forth at length herein.

      33.    The TCPA prohibits any person or entity of initiating any telephone

solicitation to a residential telephone subscriber who has registered his or her

telephone number on the National Do-Not-Call Registry of persons who do not wish

to receive telephone solicitations that is maintained by the Federal Government. 47

U.S.C. § 227(c).

      34.    Defendant contacted Plaintiffs despite the fact that Plaintiffs have been

on the Do Not Call Registry.

      35.    Defendant called Plaintiffs on two or more occasions during a single

calendar year despite Plaintiffs’ registration on the Do Not Call list.




                                               6
         Case 3:21-cv-08024-DMF Document 1 Filed 02/08/21 Page 7 of 8




      36.    Defendant’s acts as described above were done with malicious,

intentional, willful, reckless, wanton and negligent disregard for Plaintiffs’ rights

under the law and with the purpose of harassing Plaintiffs.

      37.    The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right,

legal defense, legal justification or legal excuse.

      38.    As a result of the above violations of the TCPA, Plaintiffs have suffered

the losses and damages as set forth above entitling Plaintiffs to an award of statutory,

actual and trebles damages.




      Wherefore, Plaintiffs, Jared Nelson and Jennifer Nelson, respectfully prays

for judgment as follows:

             a.     All actual damages Plaintiffs suffered (as provided under 47

                    U.S.C. § 227(b)(3)(A));

             b.     Statutory damages of $500.00 per violative telephone call (as

                    provided under 47 U.S.C. § 227(b)(3)(B));

             c.     Additional statutory damages of $500.00 per violative telephone

                    call (as provided under 47 U.S.C. § 227(C);



                                               7
         Case 3:21-cv-08024-DMF Document 1 Filed 02/08/21 Page 8 of 8




             d.     Treble damages of $1,500.00 per violative telephone call (as

                    provided under 47 U.S.C. § 227(b)(3));

             e.     Additional treble damages of $1,500.00 per violative telephone

                    call (as provided under 47 U.S.C. § 227(C);

             f.     Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and

                    (c); and

             g.     Any other relief this Honorable Court deems appropriate.




                          DEMAND FOR JURY TRIAL

      Please take notice that Plaintiffs, Jared Nelson and Jennifer Nelson,

demands a jury trial in this case.




                                           Respectfully submitted,

 Dated: 02/08/2021                         By: s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg, Esq.
                                           Kimmel & Silverman, P.C.
                                           30 East Butler Pike
                                           Ambler, PA 19002
                                           Phone: 215-540-8888
                                           Facsimile: 877-788-2864
                                           Email: aginsburg@creditlaw.com




                                            8
